PER CURIAM.
Having considered Appellant’s response to this Court’s order to show cause why the appeal should not be dismissed, issued October 13, 1999, the appeal is hereby dismissed. It appears from the record that no written order dismissing the underlying complaint was entered. Thus, this Court is without jurisdiction to consider the appeal. Appellant may attempt to appeal such dismissal after a final written order dismissing the complaint is entered.
BARFIELD, C.J., ERVIN and WOLF, JJ., CONCUR.